Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edmund Awah appeals the district court’s order granting summary judgment to Capital One Bank, NA, in his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Awah v. Capital One Bank, NA, No. 8:14-cv-01288-DKC, 2016 WL 930975 (D. Md. Mar. 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED